WiNslow; J.
This is an action in equity by a property owner on Wall street, in the city of Janesville, to prevent the vacation of a part of the street and the obstruction thereof by railway sheds. An application for a preliminary injunctional order based upon the complaint was denied by the circuit court, and upon appeal to this court the order denying the injunction was reversed, and the action remanded with directions “ to grant the injunction, and for further proceedings according to law.” 100 Wis. 369. - The cause being remitted to the trial court, the plaintiff moved upon the record and mandate of this court for an injunction in accordance with such mandate. Upon the hearing of this motion, the defendants appeared, and upon a joint answer and certain affidavits opposed the motion; but the court made an order enjoining the obstruction of the street, and the defendants now appeal from such order as well as from a part of a previous order refusing to stay proceedings in the action.
Upon this showing of facts, it is plain that this appeal must be dismissed. The circuit court had no option to delay or refuse to grant the injunctional order. Its duty was to obey the mandate of this court. Such order, when entered in accordance with the directions of„this court, became, in effect, the order of this court, and, upon well-settled principles, not appealable. Fatten P. Co. v. Green Bay & M. C. Co. 93 Wis. 283; Ean v. C., M. & St. P. R. Co. 101 Wis. 166.
By the Court.— Appeal dismissed.